Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harper et al (US 2013/0021167)(hereinafter Harper).
 	Regarding claim 1, Harper discloses an apparatus comprising: a safety management controller (e.g., controller 114) comprising one or more processors, one or more wired interfaces, and one or more wireless interfaces (see Harper, Fig. 8, p. [0035], e.g., the process control system 100 includes a wired plant automation network 110, and a wireless plant automation network 150); wherein the safety management controller supports an application stack associated with an open industrial protocol that operates over multiple communication protocols, at least one of the communication protocols comprising a wired communication protocol, at least one other of the communication protocols comprising a wireless communication protocol (see Harper, Fig. 8, p. [0035], e.g., a wired plant automation network 110 that operates according to an industrial automation protocol (e.g., HART, PROFIBUS DP (Decentralized Peripherals), etc.) or another suitable communication protocol, and a wireless plant automation network 150 that operates according to a suitable wireless communication protocol (e.g., WirelessHART, 
 	Regarding claim 2, Harper discloses the apparatus of Claim 1, wherein an application profile associated with the open industrial protocol is common across all of the communication protocols (see Harper, Fig. 8, p. [0035], e.g., a wired plant automation network 110 that operates according to an industrial automation protocol (e.g., HART, PROFIBUS DP (Decentralized Peripherals), etc.).
 	Regarding claim 3, Harper discloses the apparatus of Claim 1, wherein: the one or more wired interfaces comprise an IEEE 802.3 transceiver; and the one or more wireless interfaces comprise an IEEE 802.15.4 wireless radio (see Harper, Fig. 8, p. [0035], e.g., a wired plant automation network 110 that operates according to an industrial automation protocol (e.g., HART, PROFIBUS DP (Decentralized Peripherals), etc.) or another suitable communication protocol, and a wireless plant automation network 150 that operates according to a suitable wireless communication protocol (e.g., WirelessHART, ISA100.11a, a Wi-Fi protocol, a wireless personal area network (WPAN) protocol, a proprietary wireless protocol, etc.), or another suitable wireless communication protocol).
Regarding claim 4, Harper discloses the apparatus of Claim 1, wherein: the open industrial protocol comprises a PROFIsafe or openSAFETY protocol; and the communication protocols comprise ISA100, PROFINET, and SafeNet protocols (see Harper, Fig. 8, p. [0035], e.g., a wired plant automation network 110 that operates according to an industrial automation protocol (e.g., HART, PROFIBUS DP (Decentralized Peripherals), etc.) or another suitable communication protocol, and a wireless plant automation network 150 that operates according to a suitable wireless communication protocol (e.g., WirelessHART, ISA100.11a, a Wi-Fi protocol, a 
 	Regarding claim 5, Harper discloses the apparatus of Claim 1, wherein at least one of the interfaces of the safety management controller is configured to communicate with at least one wireless device via a wireless gateway (see Harper, Fig. 8, p. [0040], e.g., The wireless communication network 150 includes a gateway 151 connected to the communication backbone 120 in a wired manner and may communicate with the host stations 111 using a suitable protocol).
 	Regarding claim 6, Harper discloses the system comprising: one or more wired safety devices; one or more wireless safety devices; and a safety management controller comprising a safety management controller comprising one or more processors, one or more wired interfaces, and one or more wireless interfaces (see Harper, Fig. 8, p. [0035], e.g., the process control system 100 includes a wired plant automation network 110, and a wireless plant automation network 150); wherein the safety management controller supports an application stack associated with an open industrial protocol that operates over multiple communication protocols, at least one of the communication protocols comprising a wired communication protocol, at least one other of the communication protocols comprising a wireless communication protocol and wherein an application profile associated with the open industrial protocol is common across all of the communication protocols (see Harper, Fig. 8, p. [0035], e.g., a wired plant automation network 110 that operates according to an industrial automation protocol (e.g., HART, PROFIBUS DP (Decentralized Peripherals), etc.) or another suitable communication protocol, and a wireless plant automation network 150 that operates according to a suitable wireless communication protocol (e.g., WirelessHART, ISA100.11a, a Wi-Fi protocol, a wireless 
 	Regarding claim 7, Harper discloses the system of Claim 6, wherein: the one or more wired interfaces comprise an IEEE 802.3 transceiver; and the one or more wireless interfaces comprise an IEEE 802.15.4 wireless radio (see Harper, Fig. 8, p. [0035], e.g., a wired plant automation network 110 that operates according to an industrial automation protocol (e.g., HART, PROFIBUS DP (Decentralized Peripherals), etc.) or another suitable communication protocol, and a wireless plant automation network 150 that operates according to a suitable wireless communication protocol (e.g., WirelessHART, ISA100.11a, a Wi-Fi protocol, a wireless personal area network (WPAN) protocol, a proprietary wireless protocol, etc.), or another suitable wireless communication protocol).
 	Regarding claim 8, Harper discloses the system of Claim 6, wherein: the open industrial protocol comprises a PROFIsafe or openSAFETY protocol; and the communication protocols comprise ISA100, PROFINET, and SafeNet protocols (see Harper, Fig. 8, p. [0035], e.g., a wired plant automation network 110 that operates according to an industrial automation protocol (e.g., HART, PROFIBUS DP (Decentralized Peripherals), etc.) or another suitable communication protocol, and a wireless plant automation network 150 that operates according to a suitable wireless communication protocol (e.g., WirelessHART, ISA100.11a, a Wi-Fi protocol, a wireless personal area network (WPAN) protocol, a proprietary wireless protocol, etc.), or another suitable wireless communication protocol).
.


 	Regarding claim 10, Harper discloses a method comprising: operating a safety management controller in an industrial safety system, the safety management controller comprising one or more processors, one or more wired interfaces, and one or more wireless interfaces; executing, by the safety management controller (see Harper, Fig. 8, p. [0035], e.g., the process control system 100 includes a wired plant automation network 110, and a wireless plant automation network 150), an application stack associated with an open industrial protocol that operates over multiple communication protocols, at least one of the communication protocols comprising a wired communication protocol, at least one other of the communication protocols comprising a wireless communication protocol (see Harper, Fig. 8, p. [0035], e.g., a wired plant automation network 110 that operates according to an industrial automation protocol (e.g., HART, PROFIBUS DP (Decentralized Peripherals), etc.) or another suitable communication protocol, and a wireless plant automation network 150 that operates according to a suitable wireless communication protocol (e.g., WirelessHART, ISA100.11a, a Wi-Fi protocol, a wireless personal area network (WPAN) protocol, a proprietary wireless protocol, etc.), or another suitable wireless communication protocol).
 	 Regarding claim 11, Harper discloses the method of Claim 10, wherein an application profile associated with the open industrial protocol is common across all of the communication 
 	Regarding claim 12, Harper discloses the method of Claim 10, wherein: the one or more wired interfaces comprise an IEEE 802.3 transceiver; and the one or more wireless interfaces comprise an IEEE 802.15.4 wireless radio (see Harper, Fig. 8, p. [0035], e.g., a wired plant automation network 110 that operates according to an industrial automation protocol (e.g., HART, PROFIBUS DP (Decentralized Peripherals), etc.) or another suitable communication protocol, and a wireless plant automation network 150 that operates according to a suitable wireless communication protocol (e.g., WirelessHART, ISA100.11a, a Wi-Fi protocol, a wireless personal area network (WPAN) protocol, a proprietary wireless protocol, etc.), or another suitable wireless communication protocol).
 	Regarding claim 13, Harper discloses the apparatus of Claim 10, wherein: the open industrial protocol comprises a PROFIsafe or openSAFETY protocol; and the communication protocols comprise ISA100, PROFINET, and SafeNet protocols (see Harper, Fig. 8, p. [0035], e.g., a wired plant automation network 110 that operates according to an industrial automation protocol (e.g., HART, PROFIBUS DP (Decentralized Peripherals), etc.) or another suitable communication protocol, and a wireless plant automation network 150 that operates according to a suitable wireless communication protocol (e.g., WirelessHART, ISA100.11a, a Wi-Fi protocol, a wireless personal area network (WPAN) protocol, a proprietary wireless protocol, etc.), or another suitable wireless communication protocol).
 	Regarding claim 14, Harper discloses the apparatus of Claim 10, wherein at least one of the interfaces of the safety management controller is configured to communicate with at least one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477